Citation Nr: 1410109	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-08 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case lies with the RO in Cheyenne, Wyoming.

The Veteran presented testimony at a June 2010 RO hearing before a Decision Review Officer (DRO) and at a November 2011 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings are associated with the claims file.

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington DC.


FINDINGS OF FACT

1.  In a final Board decision issued in February 2006, the Board denied a claim for service connection for bilateral hearing loss.

2.  Evidence added to the record since the prior final denial in February 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating a claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The February 2006 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition of the action here with regard to reopening the claim of entitlement to service connection for bilateral hearing loss, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in this case.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board denied the Veteran's claim of service connection for bilateral hearing loss in the February 2006 decision on the basis that bilateral hearing loss disability was not manifested during the Veteran's active duty or for many years thereafter, and there was no current bilateral hearing loss disability otherwise related to such service.

The Veteran did not file an appeal to the February 2006 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

The basis of the prior final denial was the Board's finding that there was no evidence that the Veteran's bilateral hearing loss was related to his period of active service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the February 2006 Board decision that addresses this basis.

Evidence submitted and obtained since the February 2006 Board decision includes VA outpatient treatment records, dated from September 2006 to July 2010, reflecting complaints of and treatments for bilateral hearing loss; report of a VA audiology examination conducted in October 2010, reflecting the Veteran's history of military and civilian noise exposure and a negative nexus opinion between the Veteran's currently diagnosed hearing loss and military service; and the Veteran's lay testimony at his June 2010 RO hearing and November 2011 Board hearing.  In particular, at the RO and Board hearings, the Veteran reported that he experienced difficulty hearing during his service in Vietnam and that the onset of his hearing loss was shortly after his separation from service, which continued to worsen over the years.

The Board finds that this evidence addresses the issue of whether the Veteran has a bilateral hearing loss disability that is related to service, and it is presumed credible for the limited purpose of reopening claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss since the February 2006 Board decision.  On this basis, the issue of entitlement to service connection is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the appeal is granted.



REMAND

The record currently contains two medical opinions addressing the etiology of the Veteran's currently diagnosed bilateral hearing loss.  The Board finds that both of the opinions are not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

First, in May 2003, a VA fee-basis examiner opined that the Veteran's military noise exposure may have contributed to his hearing loss.  However, the examiner noted that with the continuous noise exposure through his occupations as an irrigator and on a ranch following his military career, it was very difficult to state that the military's noise exposure is the sole cause of his hearing loss.  However, the May 2003 examiner's use of "may have" concerning whether the Veteran's military noise exposure contributed to the Veteran's hearing loss was speculative.  See Bloom v. West, 12 Vet. App. 185  , 186-67 (1999) (finding that treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition was too speculative).  Further, under the governing law, there is no requirement that the in-service injury or disease should be the sole cause of the claimant's current disability to establish service connection.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Secondly, when the Veteran was examined in October 2010, the VA examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure.  The rationale provided in support of this opinion stated that "[t]he hearing at separation was WNL, AU [(within normal limits, in both ears)]."  However, the absence of in-service evidence of hearing loss is not fatal to the claim.  In this regard, the Board emphasizes that hearing loss disability as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The provisions of 38 C.F.R. § 3.385 do not preclude service connection for hearing loss disability that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In this regard, the Board observes that the October 2010 VA examiner indicated that (s)he only reviewed the Veteran's service treatment records, not the complete content of the Veteran's entire claims file.  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1.  Concerning this, the October 2010 VA examiner did not consider the Veteran's more recent testimony provided at the RO and Board hearings.  The Veteran has provided competent statements as to in-service noise exposure, as well as the onset of his hearing loss.  At the June 2010 RO and November 2011 Board hearings, the Veteran testified that while serving in Vietnam, his duties included driving forklifts loading and unloading supplies on 12 hour shifts daily, without hearing protection.  He stated that he was also routinely exposed to noise from mortar attacks, weapon firings and helicopters.  He clarified at the Board hearing that after separation he did not have a job that involved operation of heavy equipment full time; rather, he was exposed to noise from heavy equipment about two to three months out of the year.  Significantly, the Veteran testified at the RO hearing that he experienced difficulty hearing during his service in Vietnam and at the Board hearing he reported that that the onset of his hearing loss was shortly after his separation from service.  To that effect, the Veteran is certainly competent to provide lay evidence regarding any symptoms capable of lay observation since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).

Given the deficiencies in the May 2003 VA fee-basis examiner's opinion, and the October 2010 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Cheyenne, Wyoming, and all associated outpatient clinics, dated from July 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, forward the Veteran's claims folder to the examiner who conducted the October 2010 VA audiological examination, if such examiner is available, or a suitable substitute if the October 2010 VA examiner is not available.

If the October 2010 VA examiner is unavailable or in the event (s)he desires to further examine the Veteran, the Veteran should be accorded an additional VA audiological examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed hearing loss.

Following a review of the claims folder, the VA examiner is asked to address whether it is at least as likely as not that any current bilateral hearing loss is etiologically related to military service, to include exposure to acoustic trauma reported by the Veteran.

The examiner is specifically asked to consider the Veteran's statements of record as to the onset of his hearing loss and its progression.

In rendering the requested opinion and rationale, the lack of notation of hearing loss in service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

The term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


